Citation Nr: 1422753	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-15 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen a claim of basic eligibility for Department of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2007 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  A January 2005 decisional letter of the RO denied the appellant's claim of entitlement to service connection for psychosis based on the finding that the appellant did not have qualifying service to be eligible for VA compensation benefits.  

2.  Evidence received since the January 2005 decisional letter is new, but is not material because it does not establish that the appellant had qualifying service that would entitle him to be eligible for VA compensation benefits. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of legal entitlement to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the arguments raised in this case are based on statutory/legal interpretation (i.e. whether the appellant has qualifying service which would entitle him to VA compensation benefits), rather than the application of the law, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the VCAA is not for application.  

Analysis 

Historically, the appellant filed a claim of service connection for psychosis in January 2004.  A January 2005 decisional letter of the RO denied the claim, finding the appellant did not have qualifying service that would entitle him to VA compensation benefits.  The appellant filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in June 2005.  The appellant did not perfect his appeal (no VA Form 9 was received) and the January 2005 decision became final.  38 U.S.C.A. § 7105.

In April 2007, the appellant sought to reopen his claim for service connection.  A May 2007 decisional letter denied the claim, again finding that the appellant did not have qualifying service for VA compensation benefits.  The appellant filed a NOD and a SOC was issued in February 2008.  The February 2008 SOC was mailed to the address provided by the Veteran in his NOD and was returned marked "Attempted-not known."  In November 2008, the Veteran had telephone contact with the RO and subsequently provided a VA Form 9, substantive appeal, received November 21, 2008, which noted that he had a new address.  Another SOC was sent to the new address in December 2008.  

The Veteran was never advised by the RO that his appeal was considered untimely until April 2010, almost 18 months after he provided the VA Form 9 and after he had requested that his claim be reopened.  In light of the holding of Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board finds that the appeal of the May 2007 decision letter remains pending.  In Percy, the Court held that an untimely substantive appeal is not a jurisdictional bar to consideration of a claimant's appeal, and that the RO and the Board may accept, either explicitly or implicitly, a substantive appeal even if it is not timely.  The Court specifically found that, because the RO had never addressed the issue of timeliness as to the filing of his substantive appeal, and because the appellant was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the appellant's appeal.  Here, the Board finds that the RO implicitly accepted the Veteran's untimely substantive appeal received in November 2008.  As such, the May 2007 decisional letter is not final.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 (1990)).  Hence, for the appellant's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The January 2005 decisional letter is the last final denial of this claim on any basis.  The evidence of record at the time of the January 2005 decisional letter included, the appellant's National Guard records, which did not show a period of federalized service or a period of ACDUTRA; private treatment records from Dr. A. Frontera, the Behavioral Health Center at Ponce School of Medicine, and First Hospital Panamericano; and statements of the appellant.  

The evidence received since the January 2005 denial includes statements of the appellant; private treatment records of Dr. M. Figueroa; witness statements; a (Personnel Information Exchange System) PIES request and response from the Department of the Army that shows no records of the appellant were found; and a Defense Personnel Records Information Retrieval System (DPRIS) request and response that shows no records of the appellant were found.  

In April 2007 the Veteran submitted copies of certain service treatment records.  Particularly, they document that the Veteran received psychiatric treatment in service.  While these records are new, they are not pertinent to this claim in that they do not show that the Veteran had a period of qualifying service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) are not for application.



Because the appellant's claim was previously denied on the basis that he did not have qualifying service that would entitle him to VA compensation benefits, for evidence to be new and material, it would have to tend to show that the appellant did have a period of qualifying service.  

While the DPRIS and PIES requests are new evidence, in that they were not previously associated with the record; the responses provided are not material evidence, as they do not establish the appellant had qualifying service.  The PIES response from the Department of the Army showed that no records were found.  The DPRIS response noted that there were no records attributable to the appellant's social security number.  Therefore, the service department records do not show a period of ACDUTRA or federalized service, and findings by the service department in verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  

The Board notes that the appellant submitted witness statements asserting that he was on a period of ACDUTRA to attend language school.  Treatment records show the appellant was attending language school in April 2002.  However, this does not establish the appellant was serving a period of ACDUTRA.  

As such, the additional evidence received since the January 2005 decisional letter does not establish the appellant had qualifying service which would entitle him to VA compensation benefits; does not raise a reasonable possibility of substantiating such claim; and is not material.  Accordingly, even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 10 (2010) is not met, and the claim has not been reopened.  



ORDER

New and material evidence has not been received to reopen a claim of legal entitlement to VA benefits.  The appeal is denied. 




____________________________________________
M.C. Graham 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


